Citation Nr: 0807669	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-42 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from October 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim for service connection for 
the cause of the veteran's death.

The appellant requested a local RO hearing in her December 
2004 substantive appeal; however, she withdrew this request 
in a written statement dated in January 2005.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from April 11, 1969 to May 
10, 1970.

2.  The veteran died in March 2004; disorders of 
cholangiocarcinoma (bile duct cancer) and pneumonia were 
certified as the immediate causes of death on the death 
certificate.

3.  At the time of his death, the veteran was not service-
connected for any disabilities, including cholangiocarcinoma.

4.  Cholangiocarcinoma was not manifested during service or 
within one year after the veteran's discharge from service, 
and the competent medical evidence is against a showing that 
cholangiocarcinoma was related to service, specifically 
herbicide exposure. 

CONCLUSION OF LAW

A service-connected disability did not cause, or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  The veteran should be informed as to what portion of 
the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide.  
Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in February 2004.  Since then, the provisions of the 
VCAA have been fulfilled by information provided to the 
appellant in a letter from the RO dated in April 2004.  This 
letter notified the appellant of VA's responsibilities in 
obtaining information to assist her in completing her claim, 
identified her duties in obtaining information and evidence 
to substantiate the claim, and requested that she send in 
evidence in her possession that would support the claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Since this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, to 
move forward with adjudication of this claim would not cause 
any prejudice to the appellant.  If there has been any 
deficiency in the notice to the appellant, the Board finds 
that the presumption of prejudice on the VA's part has been 
rebutted in this case based upon communications submitted by 
the appellant's representative which demonstrate actual 
knowledge of the evidence necessary to sustain the claim. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, pertinent post-service records of private 
medical treatment, and a VA expert opinion.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Factual Background

While he was still alive, the veteran filed a claim of 
service connection for cancer of the bile duct and diabetes.  
The veteran passed away prior to the RO's adjudication of 
that claim.  The evidence at that time included private 
medical treatment records dated from January 1996 to November 
1998 that showed treatment for symptoms associated with 
cholangiocarcinoma beginning in February 1997.

The appellant contends that the cholangiocarcinoma leading to 
the veteran's death was related to service.  She seeks 
entitlement to service connection for the cause of the 
veteran's death.  In support of her claim, the appellant 
proffered nexus opinions from several private physicians who 
treated the veteran.  In a June 2004 opinion, Dr. K.C. wrote 
that it was "certainly possible that the veteran's cancer 
was caused by Agent Orange."  She noted further that the 
proof of this will be based on epidemiologic studies.  Four 
additional and identical opinions, dated in August 2004 and 
September 2004, were received from private physicians, all of 
whom indicated "the veteran's type of cancer, cholangio 
carcinoma, certainly could have been caused by Agent 
Orange."  In a November 2004 written opinion, Dr. A.R. 
stated that he and other physicians had treated the veteran 
for cholangiole carcinoma, diagnosed in December 2003.  Dr. 
A.R. wrote that "in his profession opinion, it was possible 
that the development of cholangiole carcinoma may have been 
associated with exposure to Agent Orange (dioxin)."  He 
further noted that there is epidemiologic evidence of this 
association and the association with cholangiole carcinoma 
and other toxic agents reported in the literature.  

In another opinion dated in November 2004, Dr. G.C. wrote 
that he initially evaluated the veteran in November 2003 for 
unexplained weight loss and obtained abnormal liver function 
tests.  After several evaluations, a biopsy confirmed 
adenocarcinoma, and the veteran was referred to an 
oncologist.  The oncologist determined that the tumor likely 
represented a cholangiocarcinoma.  Dr. G.C. added further 
that the veteran had been exposed to Agent Orange during his 
service in Vietnam and that there has been a documented 
associated between exposure to Agent Orange and a development 
of cholangiocarcinoma.  Dr. G.C. concluded that "within a 
reasonable degree of medical certainty, it is likely that 
[the veteran's] Agent Orange exposure put him at an increased 
risk to subsequently develop cholangiocarcinoma of the 
liver."

In January 2005, the veteran's file was reviewed by a VA 
physician who specializes in medical oncology.  The physican 
indicated that he had reviewed all of the medical records 
provided in the claims file.  He noted that there was no 
evidence in the file showing actual exposure to Agent Orange 
- although the record documented the veteran's belief that he 
had been exposed to Agent Orange while working on the road as 
an engineer in Vietnam.  The physican provided a detailed and 
succinct review of the veteran's medical care from the 
initial evaluation for unexplained weight loss, up to the 
single course of chemotherapy.  There was no past history of 
gallstones.  It was noted that the veteran's private 
physician believed the metastatic tumor represented a 
cholangiocarcinmoa.  However, the diagnosis was "cancer of 
unknown primary by his treating physician", Dr. T.  The 
examiner also noted that veteran's social history included 
one to two packs per day of tobacco since age 15, and three 
to four beers per day.  The veteran also had a family history 
of kidney and lung cancer in his brother and leukemia in his 
father.  

In the VA physician's medical opinion, it was less likely 
than not that the veteran's cancer was related to Agent 
Orange exposure.  He explained that the evidence supporting 
an association between dioxin and cancer in humans is 
limited.  It was noted that most of the available data come 
from a study of a cohort exposed to dioxin in an industrial 
accidence in Seveso, Italy in 1976.  In a 20 year follow-up 
period, some associations have been seen with increased risk 
for lymphatic cancers, rectal cancer in males, biliary tract 
cancer in females, and lung cancer in males. (Ind Health.2003 
Jul; 41(3):127-38).  The authors have concluded that these 
associations are tentative and that further observation is 
warranted.  The physician further pointed out that the 
applicability of this study to the veteran's situation is 
limited.  It was explained that the veteran had 
adenocarcinoma of unknown primary, metastatic to liver and 
bone.  Although cholangiocarcinoma was suspected, no 
documentation was provided for that suspicion.  Moreover, he 
noted the VA has not found an association between Agent 
Orange exposure and gastrointestinal cancers.  


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
malignant tumors, if manifested to the required degree within 
a prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2007).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2007). 

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).

The veteran died in December 2004.  The death certificate 
listed the immediate cause of the veteran's death as 
cholangiocarcinoma (bile duct cancer) and pneumonia.  At the 
time of death, the veteran was not service-connected for any 
disability.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), malignant tumors 
are regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of a malignant tumor within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

There is also no basis for a grant of presumptive service 
connection as a result of herbicide exposure, although it has 
been contended that the veteran's cholangiocarcinoma was 
incurred as a result of exposure to Agent Orange during his 
service in Vietnam.  In this regard, it is noted that the 
veteran's DD 214 reflects service in the Republic of Vietnam 
between April 11, 1969 and May 10, 1970.  As such, it is 
presumed that he was indeed exposed to an herbicide agent 
such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Moreover, affirmative evidence does not exist to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Service connection on this basis, is only 
warranted for a specific list of diseases set forth under 38 
C.F.R. § 3.309(e), to include chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, type II diabetes mellitus, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Cholangiocarcinoma (bile duct 
cancer) is not listed under the special herbicide exposure 
presumption for veterans with certain Vietnam service.  38 
C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg.  341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  A 
July 2006 opinion letter from VA's Chief Public Health and 
Environmental Hazards Officer noted that the latest NAS 
update report for 2004 concluded that there was inadequate or 
insufficient evidence to determine whether an association 
existed between exposure to herbicides and hepatobiliary, 
testicular or renal cancer.  Thus, there is no basis upon 
which to presume that the veteran's cholangiocarcinoma was 
incurred in or aggravated during military service due to 
herbicide exposure.  See 3.303, 3.307, 3.309 (2007).   

Having ruled out service connection on a presumptive basis 
though, the Board acknowledges that where presumptive service 
connection is not warranted based on exposure to an herbicide 
agent, the appellant is not precluded from otherwise 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
After careful review of the claims file, the Board determines 
that the appellant is not entitled to service connection for 
the cause of the veteran's death.  The Board notes that it 
may not rely on its own unsubstantiated medical conclusions, 
but may consider only independent medical evidence to support 
their findings.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As noted, competent medical evidence is required when a 
determinative issue involves medical causation or a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Here, there is no competent medical evidence in the record 
which demonstrates that the veteran's cholangiocarcinoma was 
directly caused by, or that it may be positively attributed 
to, service or the veteran's presumed exposure to herbicides 
while in Vietnam.  

The Board has considered the opinions from the veteran's 
treating physicians which were provided by the appellant in 
support of her claim.  However, the Board notes that in the 
manner in which they have been provided-all of those opinions 
amount to no more than speculation.  Conjectural or 
speculative opinions which suggest no more than some remote 
possibility of an etiological relationship (in this case 
between presumed exposure to Agent Orange and the veteran's 
development of cholangiocarcinoma) are insufficient to 
support a grant of service connection.  See 38 C.F.R. § 3.102 
(2007).  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

In particular, Dr. K.C. and the four identical nexus opinions 
which were dated in August and September 2004, merely 
suggested that the veteran's cancer "could have been caused 
by Agent Orange."  In a similar fashion, Dr. A.R. noted that 
the veteran's cancer "may have been associated with exposure 
to Agent Orange."  In addition to being speculative, the 
Board notes that the Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  None of the physicians provided either clinical data 
or detailed rationales to support their opinions.  Thus, it 
is concluded that those opinions are not competent.  

The Board carefully considered the November 2004 opinion of 
Dr. G.C.  However, inasmuch as Dr. G.C. only opined that 
there was an "increased risk" of the veteran subsequently 
developing cholangiocarcinoma from exposure to Agent Orange- 
without actually expressing a direct causal link between the 
herbicide exposure and the veteran's development 
cholangiocarcinoma- little probative weight has been afforded 
to his opinion.  See Miller v. West, 11 Vet. App. 345, 348 
(1998); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The only other medical opinion in the record regrinding the 
possibility of a link between the fatal condition and service 
is the November 2004 VA opinion, which the Board considers 
competent and probative.  The Board assigns greater probative 
weight to this medical opinion because it was based on 
extensive review of the veteran's medical records and was 
supported with clinical data and a detailed rationale.  Id.  
Moreover, it is pertinent that this VA examiner proffered an 
opinion as to whether the herbicide exposure was the cause of 
cholangiocarcinoma; and in that regard whether it caused or 
materially contributed to the veteran's death- in terms that 
were not speculative and conjectural in nature.  Furthermore, 
the Board notes that the VA physician providing this opinion 
is an oncologist and therefore has specialized medical 
knowledge pertinent to the issue at hand.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

There is nothing else in the claims file, other than the 
appellant's contentions, which would tend to establish that 
presumed herbicide exposure caused cholangiocarcinoma to 
develop - thereby directly causing or materially contributing 
the veteran's death.  The appellant's contentions as to the 
veteran's cause of death, based upon her own beliefs and her 
familiarity with the late veteran's medical history, are not 
entitled to any probative weight.  The record does not show 
that she has received the requisite formal medical training 
and accreditation necessary to make medical diagnoses or 
present opinions regarding issues of medical causation and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, since the cholangiocarcinoma which was certified 
as having directly caused the veteran's death was not shown 
in service (or the presumptive period thereafter), and the 
preponderance of the probative medical evidence is against a 
finding that such cancer was caused by any aspect of the 
veteran's period of service (including exposure to Agent 
Orange herbicide); service connection for the veteran's cause 
of death must be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of death is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


